Exhibit 10.4

IDERA PHARMACEUTICALS, INC.

AMENDMENT NO. 1 TO CONVERTIBLE PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

This Amendment No. 1 to Convertible Preferred Stock and Warrant Purchase
Agreement (this “Agreement”) is made as of November 9, 2012, by and between
Idera Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Pillar
Pharmaceuticals I, L.P. (the “Purchaser”).

WHEREAS, the Company and Purchaser entered into that certain Convertible
Preferred Stock and Warrant Purchase Agreement, dated as of November 4, 2011
(the “Purchase Agreement”), by and between the Company and Purchaser;

WHEREAS, the Company and the Purchaser desire to amend certain sections of the
Purchase Agreement, as set forth below;

WHEREAS, pursuant to Section 7.4 of the Purchase Agreement, any amendment of the
Purchase Agreement requires the written consent of the Company and the
Purchasers holding a majority of the shares of Series D Preferred Stock (as
defined in the Purchase Agreement) then outstanding;

NOW, THEREFORE, in consideration of the foregoing, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Purchaser hereby agree as follows:

1. Section 5.2 of the Purchase Agreement is hereby terminated and of no further
force and effect.

2. The Company hereby agrees that the purchase by certain affiliates of the
Purchaser of securities of the Company pursuant to that certain Convertible
Preferred Stock and Warrant Purchase Agreement, dated November 9, 2012, among
the Company and the Purchasers named therein shall not be in violation of
Section 5.7 of the Purchase Agreement.

3. Section 5.8 of the Purchase Agreement is hereby amended by deleting such
Section in its entirety from the Purchase Agreement and inserting the following
in lieu thereof:

“5.8 Voting Rights.

(A) Each Purchaser hereby agrees that, to the extent that and for so long as the
total number of shares of Common Stock beneficially owned by the Purchaser and
its affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Purchaser for purposes of Section 13(d) of the
Exchange Act exceeds 19.99% (prior to the date that the stockholders of the
Company approve the Nasdaq Proposal (as defined by and in accordance with
Section 5.11(B) of that certain Convertible Preferred Stock and Warrant Purchase
Agreement, dated November 9, 2012, among the Company and the Purchasers named
therein (the “SERIES E PURCHASE AGREEMENT”)) or 25%



--------------------------------------------------------------------------------

(effective upon the date that the stockholders of the Company approve the Nasdaq
Proposal), in any election of directors and in any other vote to be taken by the
stockholders of the Company (whether taken at an annual or special meeting of
stockholders or by written action), it and its affiliates will vote any Excess
Shares (as defined below) held in the same manner as and in the same proportion
to the votes cast by the other holders of the Company’s Common Stock or other
voting securities.

(B) Each Purchaser hereby constitutes and appoints as the proxies of the party
and hereby grants a power of attorney to the officers of the Company, and each
of them, with full power of substitution, with respect to clause (A) above, and
hereby authorizes each of them to represent and to vote, if and only if the
Purchaser (i) fails to vote or (ii) attempts to vote (whether by proxy, in
person or by written consent), in a manner which is inconsistent with the terms
of clause (A), all of such Purchaser’s Excess Shares in accordance with the
terms of clause (A). Each of the proxy and power of attorney granted pursuant to
the immediately preceding sentence is given in consideration of the agreements
and covenants of the Company and the parties in connection with the transactions
contemplated by this Agreement and, as such, each is coupled with an interest
and shall be irrevocable unless and until this Agreement terminates or expires.
Each Purchaser hereby revokes any and all previous proxies or powers of attorney
with respect to the Excess Shares and shall not hereafter, unless and until this
Agreement terminates or expires, purport to grant any other proxy or power of
attorney with respect to any of such Excess Shares, deposit any of such Excess
Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of such Excess Shares, in each case, with respect to clause
(A) above.

(C) Each Purchaser agrees to refrain from exercising (and hereby affirmatively
waives) any dissenters’ rights or rights of appraisal under applicable law at
any time with respect to any Sale of the Corporation (as defined in the
Corporation’s Certificate of Designations, Preferences and Rights of Series E
Preferred Stock) to the extent such Sale of the Corporation has been approved by
the Company’s Board of Directors.

(D) For purposes of this Section 5.8, “Excess Shares” means for any Purchaser
the number of shares of voting stock held by the Purchaser and its affiliates
equal to (i) the total number of shares of Common Stock held by the Purchaser
and its affiliates (including Conversion Shares and shares of Common Stock
issuable upon conversion of other series of Preferred Stock held by the
Purchaser and its affiliates), less (ii) 19.99% (prior to the date that the
stockholders of the Company approve the Nasdaq Proposal) or 25% (effective upon
the date that the stockholders of the Company approve the Nasdaq Proposal) of
the total number of shares of Common Stock then outstanding (including all
Conversion Shares and all other shares of Common Stock then issuable upon
conversion of other series of Preferred Stock then outstanding).”

 

- 2 -



--------------------------------------------------------------------------------

4. Section 6.1 of the Purchase Agreement is hereby amended by deleting such
Section in its entirety from the Purchase Agreement and inserting the following
in lieu thereof:

“6.1 Restrictions on Transferability.

(A) Subject to Section 6.1(B), the Securities shall not be sold, transferred,
assigned or hypothecated unless (i) there is an effective registration statement
under the Securities Act covering such Securities, (ii) the sale is made in
accordance with Rule 144 under the Securities Act, or (iii) the Company receives
an opinion of counsel for the holder of the Securities reasonably satisfactory
to the Company stating that such sale, transfer, assignment or hypothecation is
exempt from the registration requirements of the Securities Act, and each such
case upon all other conditions specified in this Section 6.1. Notwithstanding
the provisions of the preceding sentence, no such registration statement or
opinion of counsel shall be required for any transfer of any Securities by a
Purchaser that is a partnership, a limited liability company or a corporation to
(a) a partner of such partnership, a member of such limited liability company or
a stockholder of such corporation, (b) an entity that controls, or is controlled
by, or is under common control with such partnership, limited liability company
or corporation, or (c) the estate of any such partner, member or stockholder
(collectively, clauses (a) through (c) the “PERMITTED TRANSFEREES”); provided,
that in each of the foregoing cases the proposed transferee of the Securities
held by the Purchaser agrees in writing to take and hold such Securities subject
to the provisions and upon the conditions specified in this Section 6.

(B) Notwithstanding anything to the contrary set forth in this Agreement,
without the prior written consent of the Company, the Purchaser may not sell or
transfer any Securities to a person, entity or group (within the meaning of
Section 13(d) of the Exchange Act) in one or more transactions if such sale or
transfer would, in the aggregate, result in the transfer to such person, entity
or group Securities representing, or exercisable for stock of the Company
representing, more than 5% of the then outstanding combined voting power of the
outstanding securities of the Company (other than a sale or transfer to a
Permitted Transferee who agrees in writing to be bound by such restrictions or
in connection with a resale of such Securities in connection with an
underwritten public offering that has been approved by the Board).

(C) Any transfer not made in compliance with the requirements of this
Section 6.1 shall be null and void ab initio, shall not be recorded on the books
of the Company or its transfer agent and shall not be recognized by the Company.
Each Purchaser acknowledges and agrees that any breach of this Section 6.1 by a
Purchaser would result in substantial harm to the Company and its stockholders
for which monetary damages alone could not adequately compensate. Therefore,
each Purchaser unconditionally and irrevocably agrees that the Company shall be
entitled to seek protective orders, injunctive relief and other remedies
available at law or in equity (including without limitation, seeking specific
performance or the rescission of purchases, sales and other transfers of
Securities not made in compliance with this Section 6.1.”

 

- 3 -



--------------------------------------------------------------------------------

5. Section 7.6 of the Purchase Agreement is hereby amended by deleting the
phrase “Commonwealth of Massachusetts” and inserting the phrase “State of
Delaware” in lieu thereof.

6. The Purchase Agreement, as amended by this Agreement, together with any other
writings referred to in the Purchase Agreement or delivered pursuant thereto
which form a part thereof, contain the entire agreement among the parties with
respect to the subject matter thereof and amend, restate and supersede all prior
and contemporaneous arrangements or understandings with respect thereto.

7. Upon the effectiveness of this Agreement, on and after the date hereof, each
reference in the Purchase Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Purchase
Agreement, as amended hereby. Except as specifically amended above, the Purchase
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.

8. This Agreement shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware as to matters within the scope
thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
conflict of laws principles that would result in the application of any law
other than the law of the State of Delaware.

9. This Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

[Remainder of Page Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 1 to Convertible Preferred Stock and
Warrant Purchase Agreement has been executed by the parties hereto as of the day
and year first above written.

 

IDERA PHARMACEUTICALS, INC. By:   /s/ Sudhir Agrawal

Name:

  Sudhir Agrawal

Title:

  Chairman, Chief Executive Officer and President

Amendment No. 1 to Convertible Preferred Stock and Warrant Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 1 to Convertible Preferred Stock and
Warrant Purchase Agreement has been executed by the parties hereto as of the day
and year first above written.

 

PURCHASER: PILLAR PHARMACEUTICALS I, L.P. By:   /s/ Youssef El Zein

Name:

  Youssef El Zein

Title:

  Director

Amendment No. 1 to Convertible Preferred Stock and Warrant Purchase Agreement